t c memo united_states tax_court timothy w and suzanne m coffield petitioners v commissioner of internal revenue respondent docket no filed date timothy w and suzanne m coffield pro_se mark s mesler for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax and an accuracy- related penalty pursuant to sec_6662 for the taxable_year in the respective amounts of dollar_figure and dollar_figure the issues are whether a distribution from a qualified_retirement_plan is includable in petitioners' gross_income whether petitioners are liable for an additional tax on the distribution pursuant to sec_72 whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for negligence and whether this court has the jurisdiction to redetermine respondent's interest computation in this case findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in evans georgia at the time they filed their petition in this case the term petitioner refers to timothy w coffield petitioner was born in pittsburgh pennsylvania in he lived in pittsburgh and worked for westinghouse electric co wec until in date petitioner ceased employment at wec moved to georgia and began working for westinghouse savannah river co wsr petitioners purchased a home in evans georgia on date for dollar_figure they sold their home in pittsburgh on date for dollar_figure to finance a portion of the purchase_price of the new home petitioner withdrew a total of dollar_figure from his wec savings program a qualified_retirement_plan by two requests dated date the withdrawals constituted only a portion of the savings_plan as of date petitioner's statement of accounts from the savings_plan shows that he had a total of dollar_figure in after-tax contributions we assume that between june 30th and the date of distribution petitioner made some additional after-tax contributions at the time of the withdrawal petitioner had contributed approximately dollar_figure to the savings_plan all of which was withdrawn a statement for date shows no after-tax contributions remaining in petitioner's account wec issued a form 1099-r for reporting dollar_figure of the gross distribution as taxable_income to petitioner petitioners apparently did not receive the form 1099-r until after they filed their federal_income_tax return for petitioners did not report any income as a result of the distribution on their joint federal_income_tax return in the notice_of_deficiency respondent determined that petitioners were liable for income_tax on the portion of the distribution reported as taxable_income on the form 1099-r dollar_figure respondent further determined that the 10-percent additional tax imposed by sec_72 applied to this amount and that petitioners were liable for a negligence_penalty pursuant to sec_6662 savings_plan distribution opinion under sec_402 any distribution from any employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the year of distribution under sec_72 sec_72 provides that the amount received is includable in gross_income except to the extent attributable to an individual's investment_in_the_contract for our purposes here petitioner's investment_in_the_contract is the amount of his after-tax contributions sec_402 excludes from gross_income any portion of a distribution from a qualified_trust that is transferred to an eligible_retirement_plan the term eligible_retirement_plan is defined as an individual_retirement_account described in the parties agree that the savings_plan constitutes a qualified_plan we presume this means a qualified_trust within the meaning of sec_401 which is exempt from tax under sec_501 because neither party has argued to the contrary sec_408 an individual_retirement_annuity described in sec_408 other than an endowment_contract a qualified_trust and an annuity plan described in sec_403 sec_402 petitioner's investment of the distribution into a personal_residence does not constitute a transfer to an eligible_retirement_plan within the meaning of sec_402 see harris v commissioner tcmemo_1994_22 luke v commissioner tcmemo_1993_409 it is a well-established principle that exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 sec_402 does not apply to exclude the distribution from gross_income and we must apply the general_rule of sec_402 as discussed infra it appears from petitioner's statements from the savings_plan that the form 1099-r excluded the proportionate share of petitioner's investment_in_the_contract accordingly we hold that the taxable_portion of the distribution was dollar_figure and that amount was taxable to petitioners during we therefore sustain respondent's determination on this issue sec_72 additional tax sec_72 imposes an additional tax on an amount received from a qualified_retirement_plan equal to percent of the portion of such amount that is includable in gross_income sec_72 exempts distributions from the additional tax if the distributions are made inter alia to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age or as dividends_paid with respect to corporate stock described in sec_404 none of the specifically enumerated exceptions in sec_72 applies to the distribution and we have held that a portion of the distribution must be included in petitioner's gross_income accordingly petitioners are liable for the additional tax imposed by sec_72 on the portion of the distribution includable in gross_income as determined by respondent accuracy-related negligence_penalty in the notice_of_deficiency respondent determined that petitioners are liable for an accuracy-related_penalty for negligence or disregard of the rules or regulations sec_6662 and b impose an accuracy-related_penalty equal to percent of the portion of the underpayment of income_tax that is attributable to negligence negligence includes the failure to make a reasonable attempt to comply with the law and disregard of the rules and regulations includes any careless reckless or intentional disregard sec_6662 while we have sustained respondent's determinations with respect to the savings_plan distribution includable in gross_income and the additional tax under sec_72 we do not believe that the understatement_of_tax was due to negligence it appears that petitioner was not given a form 1099r or any other notice that the withdrawal was taxable prior to filing his return as we understand petitioner thought that the withdrawal of his contribution and the earnings thereon were exempt while he was incorrect we recognize that there may be room for confusion interest petitioner argues that we should abate the interest determination made by respondent pursuant to sec_6404 because of respondent's delay in issuing the notice_of_deficiency the united_states tax_court is a court of limited jurisdiction see sec_7442 60_tc_977 new sec_6404 added to the internal_revenue_code by sec_302 of the taxpayer bill of right sec_2 publaw_104_168 authorizes this court to review the secretary's failure to abate interest with respect to requests for abatement after date because this case does not involve a request for abatement after date we lack jurisdiction to abate interest herein see 484_us_3 89_tc_352 decision will be entered for respondent with respect to the deficiency including the additional tax under sec_72 and decision will be entered for petitioners with respect to the penalty under sec_6662
